

117 S2534 IS: Expanded Transit Service Act
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2534IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Ossoff (for himself, Mr. Warnock, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 49, United States Code, to provide assistance for increasing the frequency and availability of public transportation service, and for other purposes.1.Short titleThis Act may be cited as the Expanded Transit Service Act.2.Urbanized area formula grantsSection 5307(a) of title 49, United States Code, is amended—(1)in paragraph (1), by striking subparagraph (D) and inserting the following:(D)operating costs of equipment and facilities for use in public transportation—(i)in an urbanized area with a population of fewer than 200,000 individuals, as determined by the Bureau of the Census; or(ii)as provided under paragraph (2), (3), or (4).; and(2)by adding at the end the following:(4)Exception for increasing the frequency and availability of transit service(A)In generalA recipient in an urbanized area with a population of not fewer than 200,000 individuals may use not more than 10 percent of the amounts made available to the recipient under this section for operating costs that increase the frequency and availability of public transportation service.(B)MeasurementOperating costs described in subparagraph (A) shall be related to increasing or maintaining the frequency and availability of public transportation service as measured by a comparison of—(i)the planned number of vehicle revenue hours of service provided by the recipient in the current fiscal year; to(ii)the number of vehicle revenue hours of service provided by the recipient in—(I)the fiscal year preceding the first fiscal year in which the recipient uses amounts under this paragraph; or(II)a different fiscal year, as determined by the Secretary, in the case of emergency or disaster.(C)EligibilityEligible operating costs under this paragraph include costs associated with—(i)decreasing headways;(ii)expanding service hours or days;(iii)providing service to new routes; or(iv)expanding routes..